DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an environment setting unit configure to set”, “a software information control unit configured to extract”, “a hardware information control unit configured to collect”, and “a package generating unit configured to generate” in claim 1, “environment setting unit is further configured to generate” in claim 2, “the software information control unit is further configured to extract” in claim 4, “the software information control unit is further configured to migrate” in claim 5, “the hardware information collecting unit is further configured to extract” in claim 6, “the hardware information control unit is further configured to update” in claim 7, “by a environment setting unit, setting”, “by a software information control unit, extracting”, “by a hardware information collecting unit, collecting”, “by a hardware information control unit, applying”, and “by a package generating unit, generating” in claim 8, and by a environment setting unit, setting”, “by a software information control unit, extracting”, “by a hardware information collecting unit, collecting”, “by a hardware information control unit, applying”, and “by a package generating unit, generating” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more.  Claim 1 recites, “set a initial environment”, “migrate and apply the software information”, “apply the hardware information” and “generate a software package”.  These limitations of set, migrate and apply, apply, and generate, under their broadest reasonable interpretation, cover the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but the recitation of generic computer components, the it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea. 
None of the additional limitations integrate the judicial exception into a practical application.  The steps of “extract software information” and “collect hardware information” are nothing more that insignificant pre-solution activities and are mere data gathering (See MPEP 2106.05(g)).  Accordingly the additional limitation do not integration the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do no include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore the claim is not patent eligible. 
Claim 2, claims “generate a plurality of preset basic folders”.  Nothing in the claimed elements preclude the step form practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic compute components, then it falls within the “Mental Process” grouping of abstract ideas.
Claim 3, claims additional elements that do not integrate the abstract idea into a practical application because it does not impose any meaningful limitation of practicing the abstract idea. 
Claim 4, claims “extract meta data information” and “extract from the target software the software information”, this is nothing more than insignificant pre-solution activity and mere data gathering (See MPEP 2106.05(g)).
Claim 5, claims “migrate the software information”, Nothing in the claimed elements preclude the step form practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic compute components, then it falls within the “Mental Process” grouping of abstract ideas.
Claim 6, claims “extract a call command” and “collect configuration information”.  This is nothing more than insignificant pre-solution activity and mere data gathering (See MPEP 2106.05(g)).
Claim 7, claims “update the initial environment”.  Nothing in the claimed elements preclude the step form practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic compute components, then it falls within the “Mental Process” grouping of abstract ideas.
Claims 8-15 contain similar limitations to claims 1-7.  Therefore claim 8-15 are rejected for the same reasons as claims 1-7. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by SONG et al. (US 2020/0293354 A1).
As per claim 1, SONG et al. teaches the invention as claimed including, “A software packaging device, comprising: 
an environment setting unit configured to set an initial environment;”
SONG et al. teaches a basic container mirror image it used to generate a container mirror image of a target host from a Dockerfile and container mirror image file creation directory though a docker build command (0043).  Also see 0083.
“5a software information control unit configured to extract software information used by a target software and migrate and apply the software information to the initial environment; 
a hardware information collecting unit configured to collect hardware information from an operation system at which the target software is installed; 
a hardware information control unit configured to apply the hardware information to the 10initial environment; and”
SONG et al. teaches running the target application and performing tracking execution on the target application, and recording operation system dependencies of the target application in the running processes (0053).  Organizing and constructing a file list required for packaging the target application to a container mirror image according to the operating system dependencies (0054).  According to the file list required for packaging the target application to the container mirror image, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image (0055).  All system calls of the target application are monitored (0059).  The examiner states this would include hardware and software information. Collecting environment variables and environment variable values required for running the target application (hardware information), and adding environment variable dependencies of the target application to the operation system dependencies in the running process (0060).  SONG et al. further teaches, monitoring the system call in the running process of the target application.  The system call type includes, a file-involved system call, a process-created system call, a local inter-process communication system call, a system call for sharing kernel objects (Software information and Hardware information) (0061).  Environment variable dependencies include environment variable dependences, file dependencies, process dependencies and communication process dependencies, wherein the file dependencies, process dependencies and communication process dependencies may be software packages, software libraries, operation system services, processes, file symbolic links, etc, and they, in essence, are depended files (Hardware and Software information) (0064).  Also see 0065.  The collected dependencies are copied into the container mirror image file creation directory (0077-0080).  Also see 0070 and 0083.
“a package generating unit configured to generate a software package from the initial environment to which the software information and the hardware information are applied. “ 
SONG et a. teaches, based on the existing basic container mirror image, generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (0083).

As per claim 2, SONG et al. further teaches, “The software packaging device according to claim 1, 15wherein the environment setting unit is further configured to generate a plurality of preset basic folders to set the initial environment.”
SONG et al. teaches  a basic container mirror image it used to generate a container mirror image of a target host from a Dockerfile and container mirror image file creation directory though a docker build command (0043).  Also se 0083.  SONG et al. further teaches creating the same directory as the original directory structure of the file of the current dependency under the container mirror image file creation directory (0080).  Therefore directories (folders) are created in the container mirror image file.


As per claim 3, SONG et al. further teaches, “The software packaging device according to claim 2, wherein the plurality of preset basic folders includes a binary folder, a device folder, a 20library folder, a variable folder, and a super binary folder.” 
SONG et al. further teaches creating the same directory as the original directory structure of the file of the current dependency under the container mirror image file creation directory (0080).  Therefore directories (folders) are created in the container mirror image file. Organizing and constructing a file list required for packaging the target application to a container mirror image according to the operating system dependencies (0054). Environment variable dependencies include environment variable dependences, file dependencies, process dependencies and communication process dependencies, wherein the file dependencies, process dependencies and communication process dependencies may be software packages, software libraries, operation system services, processes, file symbolic links, etc, and they, in essence, are depended files (0064).    Collecting environment variables and environment variable values required for running the target application specifically refers to, recording current visible environment variables and environment variables before execution and during execution of the target application (0065).  Also see 0060 and 0075-0080.
Therefore, if would be inherent for the system to create folders to store all of these files and variables in the container. 
As per claim 4, SONG et al. further teaches, “The software packaging device according to claim 1, wherein the software information control unit is further configured to extract meta information of the target software and extract from the target software the software information 25identical to software information recorded in the meta information.”  	SONG et al. teaches running the target application and performing tracking execution on the target application, and recording operation system dependencies (meta information) of the target application in the running processes (0053).  Collecting environment variables and environment variable values required for running the target application (meta information), and adding environment variable dependencies of the target application to the operation system dependencies in the running process (0060).  Also see 0061 and 64-65.

As per claim 5, SONG et al. further teaches, “The software packaging device according to claim 4, wherein the software information control unit is further configured to migrate the software information to a basic folder set in the initial environment to be matched with a location 30of the software information extracted from the target software.  “
SONG et al. teaches, traversing and selecting one of dependencies as the current dependency for the file list required for packaging the target application to a container mirror image (0078).
If the type of current dependency is an environment variable, adding one statement of setting the environment variable of the current dependency in Dockerfile; If the type of current dependency is a file, creating a same directory structure as the original directory structure of the file of the current dependency under the container mirror image file creation directory, and copying the file of the current dependency to the same directory structure under the container mirror image file creation directory;  If the type of current dependency is a symbolic link, recursively traverse the file pointed by the symbolic link until the file pointed finally by the link is a conventional file, reconstructing a completely same symbolic link structure in Dockerfile according to the pointing relations between symbolic links, and creation a same directory structure as the original directory structure of the file pointed finally by the symbolic link user the container mirror image file creation directory, then copying the file pointed finally by the symbolic link to the same directory structure under the container mirror image file creation directory (0079). Traversing the entire file list and selecting the next item as the current item (0080).

As per claim 6, SONG et al. further teaches, “The software packaging device according to claim 1, wherein the hardware information collecting unit is further configured to extract a call command provided to be performed by the target software and collect configuration information of the operation system called by the call command and profile information of the operation 5system required for operating the target software.”
SONG et al. teaches running the target application and performing tracking execution on the target application, and recording operation system dependencies of the target application in the running processes (0053).  All system calls of the target application are monitored (0059).  Collecting environment variables and environment variable values required for running the target application, and adding environment variable dependencies of the target application to the operation system dependencies in the running process (0060).  Monitoring the system call in the running process of the target application.  The system call type includes, a file-involved system call, a process-created system call, a local inter-process communication system call, a system call for sharing kernel objects.  It records the file dependencies of the file corresponding to system call of the file added to the operation system dependencies, process dependencies of the process created by the process-created system call added to the operation system dependencies, and communication process dependencies of the process involving local inter-process communications system call and system call sharing kernel objects just added to the operation system dependencies (0061).  Also see 0064.

As per claim 7, SONG et al. further teaches, “The software packaging device according to claim 1, wherein the hardware information control unit is further configured to update the initial environment to which the software information is applied based on the hardware information 10collected from the operation system.”
Initializing and creating Dockerfile and container mirror image file creation directory (0077).  Traversing and selecting one of dependencies as the current dependency for the file list required for packaging the target application to a container mirror image (0078).  If the type of current dependency is an environment variable, adding one statement of setting the environment variable of the current dependency in Dockerfile;  If the type of current dependency is a file, creating a same directory structure as the original directory structure of the file of the current dependency under the container mirror image file creation directory, and copying the file of the current dependency to the same directory structure under the container mirror image file creation directory;  If the type of current dependency is a symbolic link, recursively traverse the file pointed by the symbolic link until the file pointed finally by the link is a conventional file, reconstructing a completely same symbolic link structure in Dockerfile according to the pointing relations between symbolic links, and creation a same directory structure as the original directory structure of the file pointed finally by the symbolic link user the container mirror image file creation directory, then copying the file pointed finally by the symbolic link to the same directory structure under the container mirror image file creation directory (0079).  Traversing the entire file list and selecting the next item as the current item (0080).  Based on the existing basic container mirror image, generating a container mirror image on the target host from Dockerfile and container mirror image file creation directory through docker build command, consequently to package the target application to the container mirror image (0083).

As per claim 8-15, claims 8-15 contain similar limitations to claim 1-7.  Therefore claims 8-15 are rejected for the same reasons as claims 1-7.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pancholy et al. (US 8,666,938 B1), teaches profiling a installed application and cloning it as a virtualized application (abstract).    A sandbox is a virtualized copy of the client system that includes, all operating system files, application files, and other data of the client system, including a copy of the native application and any associated application resources.  Close server uses the sandbox to identify the application resources to be includes in virtualized application (column 4, lines 13-27).  Also see column 3, lines 10-18 and column 6, lines 15-26.
McDiarmid et al. (US 2010/0306270 A1), teaches generating allocation copy of a virtualized application package from a local installation (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199   

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199